Simrall, C. J.,
delivered the opinion of the court.
The single objection urged in argument by counsel for the plaintiffs in error is that the Circuit Court Nad no jurisdiction of the subject-matter. . •
The suit was by the distributees against the administrator, and the sureties on his bond, for a failure to pay over to them the sum found due on the final settlement.
The argument is that, inasmuch as § 976 of the Code confers on the Chancery Court cognizance over bonds given in the course of the administration of estates of decedents, “ to hear and determine, upon proper proceedings and proof, the liability of the obligors, . . . whether as principal or surety, and by decree and process to enforce such liability,” an exclusive jurisdiction is thereby conferred; and that courts of law cannot entertain suits on such obligations.
It was settled by repeated decisions, under the distribution of the judicial power in the Constitution of 1832, that the Chancery Court could not, at the suit of the distributees, call upon the administrator and the sureties on his bond to account *535in that court, and decree against the principal and sureties for any balance ascertained to be due the distributees. The settled practice was to bring the administrator to an account and settlement in the Probate Court; and if he failed to pay the balance against him, there had occurred a breach of his bond, for which they must sue at law.
It pertained to a Court of Chancery to redress the cestui que trust in controversies with their trustees; and since the administrator sustained that relation to the distributees, the jurisdiction of a suit by the distributees, for an account of the assets, belonged legitimately to the court. The Constitution of 1832 was construed as taking away from the Chancery Court that subject, and confiding it exclusively to the Probate Courts.
In adjusting the judicial power, as organized by the present Constitution, the codifiers restored the Chancery Court to its original power over the subject; so that it is competent now for the distributees to compel the administrator to make a final settlement, and to obtain a decree against him and his sureties for the payment of the balance found due. The court treats the bond as an indemnity for the distributees, and enforces it as such. This legislation was sustained in the case of Bank of Mississippi v. Duncan, 52 Miss. 740, overruling former cases opposed to it.
But because the Chancery Court will entertain a suit for final settlement, and will decree against the obligors of the bond, it does not follow that the court of law is ousted of its authority to give redress for breaches of the contract. This action counts on the breach of the bond. It is a plain common-law suit, proper to be brought and decided in the Circuit Court. The effect of the Constitution and legislation under it has been to enlarge the jurisdiction of the Chancery Courts over the accounts of administrators, &c.; but neither abridges the authority of the Circuit Court. Counsel for the plaintiffs in error has fallen into the mistake of not observing this change in the judicial system.
This disposes of all that has been urged by counsel for reversal of the judgment. Judgment affirmed.